NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD DAVID JONES, Jr.,                        No. 18-15262

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00469-DAD-
                                                BAM
 v.

ARNOLD SCHWARZENEGGER, Former                   MEMORANDUM*
Governor of the State of CA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      California state prisoner Edward David Jones Jr. appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth

Amendment claims arising from his exposure to Valley Fever. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Wilhelm v. Rotman, 680

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1113, 1118 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Jones’s action because Jones failed to

allege facts sufficient to link defendants to any constitutional violation. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a plaintiff must allege facts that

“allow[] the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged”).

      The district court did not abuse its discretion by dismissing Jones’s action

without providing a third opportunity to amend the complaint because further

amendment would be futile. See Cervantes v. Countrywide Home Loans, Inc., 656

F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review and explaining

that dismissal without leave to amend is proper when amendment would be futile).

      To the extent Jones sought to bring claims on behalf of his deceased mother,

as a pro se litigant Jones lacks authority to bring such claims. See C.E. Pope

Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987).

      Jones’s “motion to augment documents” (Docket Entry No. 4) is denied.

      AFFIRMED.

                                          2                                       18-15262